           Case 1:21-cr-00005-TSK-MJA Document 32 Filed 05/10/21 Page 1 of 7 PageID #: 111
AO 245B
AO 245B (Rev.
        (Rev. 11/16) Judgment in
              09/19) Judgment in aa Criminal
                                    CriminalCase
                                             Case
                     Sheet 1



                                         UNITED STATES DISTRICT COURT
                                              NORTHERN  DISTRICT
                                                  __________ DistrictOF WEST VIRGINIA
                                                                     of __________
                                                                               )
              UNITED STATES OF AMERICA                                         )       JUDGMENT IN A CRIMINAL CASE
                                  v.                                           )
                          DELL DINGLE                                          )
                                                                                       Case Number: 1:21CR4 and 1:21CR5
                                                                               )
                                                                               )       USM Number: 41138-037
                                                                               )
                                                                               )        Nicholas J. Compton
                                                                               )       Defendant’s Attorney
THE DEFENDANT:
✔ pleaded guilty to count(s)
G                                      One (1:21CR4) and One (1:21CR5)

G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                               Offense Ended                 Count
 18 U.S.C. §§ 1791(a)(2)            Possession of a Prohibited Object(Narcotic) (1:21CR4)                           10/19/2019                    1

   and 1791(b)(1)



 18 U.S.C. § 111(a)(1)              Assault of a Correctional Officer Involving Physical Contact                    05/13/2019                    1
                                        (1:21CR5)
 G See additional count(s) on page 2
       The defendant is sentenced as provided in pages 2 through                   7       of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
 G 7KHGHIHQGDQWKDVEHHQIRXQGQRWJXLOW\RQFRXQW V
 G Count(s) ___________________ is/are dismissed on the motion of the United States.
        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing It address
              is ordered that
                      until allthe   defendant
                                  fines,         must costs,
                                         restitution, notifyand
                                                              the United  States attorney
                                                                  specialassessments
                                                                           assessments    for thisby
                                                                                        imposed    districtjudgment
                                                                                                            within 30 days  of any change  of name,  residence,
or mailing address    until all  fines, restitution, costs, and special               imposed  by thisthis
                                                                                                        judgment areare   fully
                                                                                                                      fully     paid.
                                                                                                                            paid.     If ordered
                                                                                                                                  If ordered     to restitution,
                                                                                                                                             to pay pay
the defendant
restitution,  themust  notifymust
                  defendant     the court
                                      notifyand
                                              theUnited  States
                                                  court and     attorney
                                                             United       of attorney
                                                                     States  material of
                                                                                       changes  in economic
                                                                                         material  changes incircumstances.
                                                                                                                economic circumstances.

                                                                               May 7, 2021
                                                                              Date of Imposition of Judgment




                                                                              Signature of Judge




                                                                               Honorable Thomas S. Kleeh, United States District Judge
                                                                              Name and Title of Judge


                                                                               05/10/2021
                                                                              Date
            Case 1:21-cr-00005-TSK-MJA Document 32 Filed 05/10/21 Page 2 of 7 PageID #: 112
 AO245B
AO  245B(Rev.
         (Rev.09/19)
               11/16) Judgment
                      Judgment in
                                in Criminal Case
                                   a Criminal Case
                      Sheet 2 — Imprisonment
                                                                                                       Judgment — Page     2       of    7
  DEFENDANT: DELL DINGLE
  CASE NUMBER: 1:21CR4 and 1:21CR5
                                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of: 15 months as to Case Number 1:21CR4, and 15 months as to Case Number 1:21CR5, to run consecutive to one
          another, and consecutive to any sentence currently being served or previously imposed.
       ✔
       G    The court makes the following recommendations to the Bureau of Prisons:
           G                                           Fairton.
           ✔ That the defendant be incarcerated at FCI _______________________
               G and at a facility where the defendant can participate in substance abuse treatment, as determined by the Bureau of Prisons;
                    G including the 500-Hour Residential Drug Abuse Treatment Program.

           G    That the defendant be incarcerated at ________________________________ or a facility as close to his/her home in
                _________________________________as possible;
                G and at a facility where the defendant can participate in substance abuse treatment, as determined by the Bureau of Prisons;
                      G including the 500-Hour Residential Drug Abuse Treatment Program.
           G
                G
           G    That the defendant be allowed to participate in any educational or vocational opportunities while incarcerated, as determined by
                the Bureau of Prisons.
       G   Pursuant to 42 U.S.C. § 14135A, the defendant shall submit to DNA collection while incarcerated in the Bureau of Prisons,
           or at the direction of the Probation Officer.
       ✔
       G   The defendant is remanded to the custody of the United States Marshal.

       G   The defendant shall surrender to the United States Marshal for this district:

           G    at                                   G a.m.     G p.m.           on                                            .

           G    as notified by the United States Marshal.

       G   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            G   before                    _________________________          .
            G   as notified by the United States Marshal.

            G   as notified by the Probation or Pretrial Services Office.
            G   on _______________________, as directed by the United States Marshals Service.

       G
                                                                    RETURN
  I have executed this judgment as follows:

           Defendant delivered on                                                          to

  at                                                  , with a certified copy of this judgment.



                                                                                                     UNITED STATES MARSHAL


                                                                            By
                                                                                                  DEPUTY UNITED STATES MARSHAL
           Case 1:21-cr-00005-TSK-MJA Document 32 Filed 05/10/21 Page 3 of 7 PageID #: 113
AO 245B
AO 245B (Rev.
        (Rev. 11/16)
              09/19) Judgment
                     JudgmentininaaCriminal
                                    CriminalCase
                                             Case
                     Sheet 3 — Supervised Release
                                                                                                         Judgment—Page   3   of       7
DEFENDANT: DELL DINGLE
CASE NUMBER: 1:21CR4 and 1:21CR5
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of : N/A




                                                    MANDATORY CONDITIONS

1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             G The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.      G You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.      G   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      G You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.      G You must participate in an approved program for domestic violence. (check if applicable)


 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
          Case 1:21-cr-00005-TSK-MJA Document 32 Filed 05/10/21 Page 4 of 7 PageID #: 114
AO 245B
AO 245B (Rev.
        (Rev. 11/16)
              09/19) Judgment
                       Judgmentin in
                                  a Criminal Case
                                     a Criminal Case
                       Sheet 3A — Supervised Release


DEFENDANT: DELL DINGLE                                                                        Judgment—Page        4         of      7
CASE NUMBER: 1:21CR4 and 1:21CR5
                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.
1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and when
      you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You shall not commit another federal, state or local crime.
4.    You shall not unlawfully possess a controlled substance. You shall refrain from any unlawful use of a controlled substance. You shall
      submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the
      probation officer.
5.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
6.    You must answer truthfully the questions asked by your probation officer.
7.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
8.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
9.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
10.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
11.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
12.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
13.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
14.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
15.   You shall not purchase, possess or consume any organic or synthetic intoxicants, including bath salts, synthetic cannabinoids or other
      designer stimulants.
16.   You shall not frequent places that sell or distribute synthetic cannabinoids or other designer stimulants.
17.   Upon reasonable suspicion by the probation officer, you shall submit your person, property, house, residence, vehicle, papers,
      computers, or other electronic communications or data storage devices or media, or office, to a search conducted by a United States
      Probation Officer. Failure to submit to a search may be grounds for revocation of release. You shall warn any other occupants that
      the premises may be subject to searches pursuant to this condition.
18.   You are prohibited from possessing a potentially vicious or dangerous animal or residing with anyone who possess a potentially
      vicious or dangerous animal. The probation officer has sole authority to determine what animals are considered to be
      potentially vicious or dangerous.
19.   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
         Case 1:21-cr-00005-TSK-MJA Document 32 Filed 05/10/21 Page 5 of 7 PageID #: 115
AO 245B
AO 245B (Rev.
        (Rev. 11/16) Judgment in
              09/19) Judgment in aa Criminal
                                    Criminal Case
                                             Case
                     Sheet 3D — Supervised Release
                                                                          Judgment—Page   5   of   7
DEFENDANT: DELL DINGLE
CASE NUMBER: 1:21CR4 and 1:21CR5

                                      SPECIAL CONDITIONS OF SUPERVISION
           Case 1:21-cr-00005-TSK-MJA Document 32 Filed 05/10/21 Page 6 of 7 PageID #: 116
AO 245B
AO      (Rev. 11/16)
   245B (Rev. 09/19) Judgment
                     Judgment in
                               in aaCriminal
                                    CriminalCase
                                             Case
                     Sheet 5 — Criminal Monetary Penalties
                                                                                                    Judgment — Page        6    of      7
 DEFENDANT: DELL DINGLE
 CASE NUMBER: 1:21CR4 and 1:21CR5
                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                   Assessment             Restitution              Fine                   AVAA Assessment*                JVTA Assessment**
 TOTALS          $ 200.00                 $                    $                      $                               $


 G The determination of restitution is deferred until                 . An Amended Judgment in a Criminal Case (AO 245C) will be entered
     after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
      in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
      paid before the United States is paid.
     The victim's recovery is limited to the amount of their loss and the defendant's liability for restitution ceases if and when the victim
     receives full restitution.
 Name of Payee                                                     Total Loss**             Restitution Ordered       Priority or Percentage




 TOTALS                                                       $                             $
 G     See Statement of Reasons for Victim Information

 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       G the interest requirement is waived for the G fine G restitution.
       G the interest requirement for the G fine G restitution is modified as follows:
 *Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
          Case 1:21-cr-00005-TSK-MJA Document 32 Filed 05/10/21 Page 7 of 7 PageID #: 117
AO 245B
AO 245B (Rev.
        (Rev. 11/16) Judgment in
              09/19) Judgment  in aa Criminal
                                     Criminal Case
                                              Case
                     Sheet 6 — Schedule of Payments

                                                                                                              Judgment — Page      7      of           7
 DEFENDANT: DELL DINGLE
 CASE NUMBER: 1:21CR4 and 1:21CR5

                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A     G Lump sum payment of $                                 due immediately, balance due

            G not later than                                       , or
            G in accordance with G C G D,                   G   E, G✔ F, or G G below; or

B     ✔ Payment to begin immediately (may be combined with
      G                                                                     G C,      G D,      ✔ F, or G G below); or
                                                                                                G

 C    G Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                          (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

 D    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or
 E    G Payment during the term of supervised release will commence within                      (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F    ✔ Special instructions regarding the payment of criminal monetary penalties:
      G
            Financial obligations ordered are to be paid while the defendant is incarcerated, and if payment is not completed during
            incarceration, it is to be completed by the end of the term of supervised release; or
 G    G Special instructions regarding the payment of criminal monetary penalties:
           The defendant shall immediately begin making restitution and/or fine payments of $_______________ per month, due on the first
           of each month. These payments shall be made during incarceration, and if necessary, during supervised release.
 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
 Inmate Financial Responsibility Program, are made to Clerk, U. S. District Court, Northern District of West Virginia, P.O. Box 1518,
 Elkins, WV 26241.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


 G Joint and Several
      Case Number
      Defendant and Co-Defendant Names                                                     Joint and Several                Corresponding Payee,
      (including defendant number)                        Total Amount                          Amount                          if appropriate




 G The defendant shall pay the cost of prosecution.
 G The defendant shall pay the following court cost(s):
 G The defendant shall forfeit the defendant’s interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 5) fine principal, (6) fine interest (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
(5)
prosecution and court costs.
